DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claims 9-14, “the term “the device” in the preamble is ambiguous and thus indefinite. In Claim 8, three types of devices were declared: “an electronic device”, “at least one device”, and “a computing device”. The “device” in the preamble does not adhere to neither of the three, and thus could be any one of them or a different device. It is suggested it be amended to “The electronic device of claim 8…”.

Allowable Subject Matter
Claims 2-7 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 35 USC § 112 rejections are overcome.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Clegg (US 2005/0125189 A1), in view of Sardella (US 2007/0234118 A1).
For claim 1, 
Clegg teaches a method of error detection, comprising: injecting, []; obtaining a handling result of the computing device for the information representing the error; and determining an error handling capability of the storage system at least partly by analyzing the handling result (see [0005], claim 1, [0019], [0038],and other locations: injecting errors for the purpose of testing error handling capabilities; system injected is a communication and storage system; communication system contains switches).
Clegg does not explicitly teach “to a switch of a storage system, information representing an error of at least one device to be tested of the storage system, such that the information representing the error is passed from an upstream port of the switch to a computing device connected with the switch, the switch being connected to the at least one device to be tested via a downstream port”
However, Sardella teaches “to a switch of a storage system, information representing an error of at least one device to be tested of the storage system, such that the information representing the error is passed from an upstream port of the switch to a computing device connected with the switch, the switch being connected to the at least one device to be tested via a downstream port” (see [0009], [0028], and other locations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clegg to include “to a switch … via a downstream port”, as taught by Sardella, because each one of Clegg and Sardella teach handling errors in storage communication systems therefore they are analogous arts and because these components are common to switches (see [0009], [0028], and other locations).

For claims 8 and 15-16, 
The claim recites essentially similar limitations as claim 1. Claims 8 and 15-16 are a electronic device, storage system, and computer program product respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114